IN THE SUPREME COURT OF IOWA
                          No. 117 / 06-1017

                        Filed February 23, 2007


IOWA SUPREME COURT ATTORNEY DISCIPLINARY BOARD,

      Complainant,

vs.

CHARLES K. BORTH,

      Respondent.


      On review of the report of the Grievance Commission.



      Iowa Supreme Court Grievance Commission recommends respondent

be reprimanded for unethical conduct. ATTORNEY REPRIMANDED.



      Charles L. Harrington and Teresa A. Vens, Des Moines, for

complainant.



      John D. Brown, Emmetsburg, for respondent.
                                      2

TERNUS, Chief Justice.

      This disciplinary case against assistant Clay County Attorney

Charles K. Borth is the third in a series of disciplinary cases involving

alleged misconduct by prosecutors in Clay County. See Iowa Supreme Ct.

Attorney Disciplinary Bd. v. Zenor, 707 N.W.2d 176 (Iowa 2005); Iowa

Supreme Ct. Attorney Disciplinary Bd. v. Howe, 706 N.W.2d 360 (Iowa 2005).

The respondent here is charged with (1) representing a criminal defendant

while serving as an assistant county attorney, (2) amending traffic citations

to cowl-lamp violations not supported by probable cause, and (3)

negotiating plea bargains that required defendants to contribute to various

funds, including funds maintained by governmental subdivisions, contrary

to the terms of Iowa Code section 907.13(2) (2003). See generally Iowa Code

§ 907.13(2) (allowing court to require charitable donation in lieu of

community service imposed as a condition of probation).

      The Iowa Supreme Court Grievance Commission concluded Borth had

violated the Iowa Code of Professional Responsibility for Lawyers in several

respects. The Commission recommended he be given a public reprimand.

We agree Borth violated our ethics rules, and we concur in the

Commission’s recommendation to publicly reprimand the respondent.
      I. Scope of Review.

      The supreme court reviews a report of the Commission de novo.

Howe, 706 N.W.2d at 366. “Under this standard of review, we give weight to

the factual findings of the Commission, especially with respect to witness

credibility, but we find the facts anew.” Iowa Supreme Ct. Bd. of Prof’l Ethics

& Conduct v. Beckman, 674 N.W.2d 129, 131 (Iowa 2004). “Although we

respectfully consider the discipline recommended by the Commission, the

final decision on the appropriate sanction is for this court.” Howe, 706
N.W.2d at 366.     The complainant, the Iowa Supreme Court Attorney
                                           3

Disciplinary Board, must prove its allegations of misconduct by a

convincing preponderance of the evidence. Id.

       II. General Factual Background.

       Charles Borth has been licensed to practice law in this state since

1995. After clerking for the Third Judicial District for two years, in 1997 he

joined the Spencer law firm of Zenor & Houchins. At the same time, Borth

became an assistant Clay County attorney, a position he continues to hold.1

As an assistant county attorney, Borth prosecutes criminal offenses and

handles juvenile cases for the county.

       The record establishes that Borth is active in his community,

hardworking, and respected by other lawyers and judges in the area. He

has not previously been disciplined for an ethical violation.

       On January 4, 2005, the disciplinary board filed a three-count

complaint against Borth. We will discuss each charge separately.

       III. Count I: Defense of Kenneth John Borth.

       On March 29, 2002, in Spencer, Clay County, Iowa, the respondent’s

father, Kenneth John Borth, was charged with public intoxication, a

violation of a Spencer municipal ordinance. On April 3, 2002, respondent

entered a plea of not guilty on behalf of his father.                 Subsequently,
respondent communicated with Brad Howe, the assistant city attorney, and

negotiated a disposition of the charge against Kenneth Borth. On May 2,

2002, a deferred prosecution was ordered on the public intoxication charge,

and on November 1, 2002, the criminal case was dismissed.                          The

respondent was an assistant county attorney when he defended his father

on this criminal charge.


       1When  Borth first joined the Zenor & Houchins law firm, Michael Zenor was the
county attorney, and Michael Houchins was an assistant county attorney. At the time this
matter was heard in May 2006, Houchins was the county attorney, and Zenor was an
assistant county attorney.
                                      4

      The Board alleged this conduct violated DR 8-101(B), which provides:

“County attorneys and assistant county attorneys shall not engage in the

defense of an accused in any criminal matter during the time they are

holding this public office.” The Commission concluded Borth violated DR 8-

101(B), and we agree.

      IV. Count II: Misdemeanor Charges Not Supported by Probable Cause.

      In his capacity as an assistant county attorney, Borth negotiated plea

agreements to traffic citations.     In approximately seventy-four cases

between 1998 and 2004, he facilitated the amendment of a simple

misdemeanor traffic violation to a nonmoving violation under the cowl-lamp

statute, Iowa Code section 321.406. See generally Iowa Code § 321.406

(stating motor vehicles may be equipped with no more than two side cowl or

fender lamps). As in the plea bargains involved in Howe and Zenor, the

arresting officer, the defendant, and the presiding judge concurred in the

amendment.      Everyone involved, including Borth, knew the cowl-lamp

charges were not supported by probable cause.         In fact, there was no

factual basis for the charges at all because vehicles no longer have cowl or

fender lamps.

      The Board charged Borth with violating several ethics rules in
negotiating these plea bargains and presenting them to the court for

approval. In Howe, we held identical conduct “clearly violated” DR 7-103(A),

which “states that a prosecutor ‘shall not institute or cause to be instituted

criminal charges when the lawyer knows or it is obvious that the charges

are not supported by probable cause.’ ” 706 N.W.2d at 368 (quoting DR 7-

103(A)). The Commission concluded Borth violated DR 7-103(A), and again,

we agree.
                                     5

      V. Count III: Plea Bargains Requiring Charitable Contributions.

      In several of the cases in which Borth agreed to reduce a traffic

citation to a cowl-lamp violation, the negotiated plea bargain included a

requirement that the defendant make a charitable contribution to a

designated entity.    In three cases, the defendants were required to

contribute to the Clay County Canine Fund; in another case, a contribution

was made to the Clay County DARE Program. In a fifth case, the defendant

was ordered to make contributions to the canine fund and to the Clay

County Crime Stoppers.

      Iowa law allows courts to include charitable donations in a

defendant’s sentence under specified circumstances. Iowa Code section

907.13 permits a court to “establish as a condition of probation that the

defendant perform unpaid community service for a time not to exceed the

maximum period of confinement for the offense of which the defendant is

convicted.” Iowa Code § 907.13(1). If the court imposes such a condition,

the defendant, in cooperation with his probation officer and the department

of correctional services, must prepare a plan to implement the community

service condition. Id. This plan is submitted to the court for approval or

modification. Id. § 907.13(2). One modification option available to the court
is to allow the defendant to satisfy some or all of the community service

obligation “through the donation of property to a charitable organization

other than a governmental subdivision.” Id.

      The charitable contributions negotiated by Borth in the cases

described above were not authorized by section 907.13, as he forthrightly

admitted at the hearing. The defendants in these cases were not placed on

probation and were not ordered to complete community service. Even if

these prerequisites had been met, section 907.13 only permits the court to

order contributions to nongovernmental entities. Both the Clay County
                                       6

Canine Fund and the Clay County DARE Program were accounts of the Clay

County sheriff, a governmental entity.

      The Board alleged the charitable contribution required by the

respondent in these cases constituted an illegal sentence. It claims Borth’s

negotiation of illegal sentences violated DR 1-102(A)(5), which provides that

a lawyer shall not engage in conduct prejudicial to the administration of

justice. See Iowa R. Prof’l Conduct 32:8.4(d) (stating it is “professional

misconduct for a lawyer to . . . engage in conduct that is prejudicial to the

administration of justice”).

      The Commission determined there was no statutory authority for the

respondent’s demand that the defendants in the cited prosecutions agree to

make a charitable contribution as part of their negotiated sentences.

Notwithstanding this determination, the Commission concluded the Board

had   failed   to   prove   “the   contribution   requirements   injured   the

administration or efficiency of the judicial system.”

      Borth contends on appeal that the Commission correctly concluded

he did not act unethically in negotiating the plea bargains in question.

While he acknowledges the plea agreements were not authorized by section

907.13(2), he claims that defect does not equate to an ethical infraction
because he had no wrongful intent and believed at the time that the plea

agreements were appropriate dispositions of the criminal charges.

      We first reject the argument that the Board must show the

respondent knew his conduct constituted a violation of the ethics rules or

that the respondent acted with an improper purpose or motive. Neither

intent, knowledge, nor wrongful motive is required to establish a violation of

DR 1-102(A)(5). Cf. Iowa Supreme Ct. Attorney Disciplinary Bd. v. Johnson,

___ N.W.2d ___, ___ (Iowa 2007) (holding attorney’s good-faith belief that her

conduct did not violate conflict-of-interest rule contained in DR 9-101(B)
                                     7

was not a defense); Iowa Supreme Ct. Bd. of Prof’l Ethics & Conduct v.

Walters, 603 N.W.2d 772, 775 (Iowa 1999) (stating it was “not necessary to

show that the lawyer acted with bad or fraudulent intent” in order to

establish lawyer violated DR 5-104(A) by soliciting loan from former client);

Iowa Supreme Ct. Bd. of Prof’l Ethics & Conduct v. Apland, 577 N.W.2d 50,

56 (Iowa 1998) (concluding respondent committed an ethical violation by

misappropriating client’s funds even though the misappropriation “was not

intentional given the uncertainty at the time about whether such fees were

subject to trust account requirements”); Comm. on Prof’l Ethics & Conduct v.

Davidson, 398 N.W.2d 856, 859 (Iowa 1987) (concluding attorney committed

an ethical violation despite the attorney’s “apparent lack of culpability”

where office staff error resulted in commingling of client funds for two

years). In rejecting a similar defense many years ago, this court said:

      If all individuals are presumed to know the law and cannot use
      ignorance as a defense, respondent, a trained professional with
      the basic skills and tools to acquaint himself with the legal
      significance of the facts, cannot insulate himself from censure
      simply by claiming ignorance.

Comm. on Prof’l Ethics & Conduct v. Zimmerman, 354 N.W.2d 235, 238 (Iowa

1984).    Similarly, here, Borth’s unawareness that the charitable

contributions he negotiated were not authorized by law is not a defense to

the Board’s charges.

      We now turn to the Commission’s determination that Borth’s conduct

was not unethical. In explaining its conclusion, the Commission observed:

      There is evidence in the record that this type of sentence was
      agreed to by other prosecutors in other counties, many with
      more years of experience than Mr. Borth. None of the
      contributions benefited Mr. Borth personally in any way. The
      contributions were all approved by the court and administered
      through the clerk of court’s office. There is no question that
      the funds were put to their intended purpose. There is no
      evidence that the contributions were applied only in cases
      where the defendants were wealthy.
                                      8

We have no disagreement with the Commission’s observations, as the

evidence fully supports them. We are persuaded, however, that these facts

do not avoid the prejudice to the administration of justice inherent in

Borth’s action.

      “[T]here is no typical form of conduct that prejudices the

administration of justice.” See Iowa Supreme Ct. Bd. of Prof’l Ethics &

Conduct v. Steffes, 588 N.W.2d 121, 123 (Iowa 1999). Generally, acts that

have been deemed prejudicial to the administration of justice have

“hampered the efficient and proper operation of the courts or of ancillary

systems upon which the courts rely.” Id.

      In the present case, Borth’s actions facilitated the imposition of

several illegal sentences. See Tindell v. State, 629 N.W.2d 357, 359 (Iowa

2001) (holding an illegal sentence is “one not authorized by statute”). Illegal

sentences are void and can be challenged at any time. See State v. Woody,

613 N.W.2d 215, 218 (Iowa 2000) (“An illegal sentence is void and ‘not

subject to the usual concepts of waiver . . . .’ Because an illegal sentence is

void, it can be corrected at any time.” (quoting State v. Ohnmacht, 342
N.W.2d 838, 843 (Iowa 1983))). The potential use of court time to address

such challenges in the cases at issue here would divert judicial resources
from other matters and thereby hamper the efficient and proper operation of

the courts. See Johnson, ___ N.W.2d at ___ (holding attorney’s conflict of

interest that resulted in numerous challenges to her participation in

pending cases and the potential for many similar challenges was conduct

prejudicial to the administration of justice). We need not wait for such

challenges to be made to conclude Borth’s actions were prejudicial to the

administration of justice.     Accordingly, we hold Borth’s illegal plea

agreements violated DR 1-102(A)(5).
                                      9

      VI. Discipline.

      The Commission recommends that Borth be given a public

reprimand. The Board argues a more severe sanction is warranted.

      To determine the appropriate sanction,

      we consider the nature and extent of the respondent’s ethical
      infractions, his fitness to continue practicing law, our
      obligation to protect the public from further harm by the
      respondent, the need to deter other attorneys from engaging in
      similar misconduct, our desire to maintain the reputation of
      the bar as a whole, and any aggravating or mitigating
      circumstances.

Iowa Supreme Ct. Bd. of Prof’l Ethics & Conduct v. Kallsen, 670 N.W.2d 161,

164 (Iowa 2003). Upon our consideration of these factors, we agree with the

Commission that a public reprimand is an adequate sanction.

      Although Borth should have known better than to represent his

father in a criminal case, it appears his violation of DR 8-101(B) is isolated.

Borth’s other ethical violations—negotiation of guilty pleas to cowl-lamp

charges and imposition of unauthorized charitable donations—were

practices that had not been addressed by this court at the time Borth

engaged in this conduct. This fact militates in favor of a public reprimand.

See Howe, 706 N.W.2d at 380 (noting public reprimand would be sufficient

sanction for filing cowl-lamp charges since court had not “given guidance on

the limitations placed on plea-bargained charges by DR 7-103(A)” prior to

that case); Apland, 577 N.W.2d at 60 (imposing public reprimand for

attorney’s unethical handling of advance fee payment because court had not

previously addressed the proper handling of such payments).

      Other circumstances also indicate that a public reprimand is

adequate discipline in this case. Borth ceased negotiating plea bargains to

cowl-lamp charges and stopped asking defendants to agree to make

charitable contributions immediately upon learning these practices were
                                     10

questionable.   He has had no other ethical violations, enjoys a good

reputation in the legal community, and cooperated fully with the Board

during its investigation.      For these reasons, we think Borth is

unquestionably fit to practice law, and there is no need to protect the public

from further harm at his hands. Finally, we believe a public reprimand will

serve as a sufficient deterrent to other lawyers and will demonstrate to the

public that lawyers will be held accountable for unethical conduct.

      We publicly reprimand Charles K. Borth for his ethical violations.

The costs of this proceeding are taxed against the respondent.

      ATTORNEY REPRIMANDED.

      All justices concur except Larson, J., who concurs in part and

dissents in part, and Appel, J., who takes no part.
                                    11

           #117/06-1017, Iowa Supreme Ct. Att’y Disciplinary Bd. v. Borth



LARSON, Justice (concurring in part; dissenting in part).

      I concur in the majority opinion, except for Division IV, and I concur

in the sanction imposed. However, I dissent from Division IV, finding a

violation of DR 7—103(A) for accepting guilty pleas to nonmoving violations

for the reasons set out in my dissent in Iowa Supreme Court Attorney

Disciplinary Board v. Howe, 706 N.W.2d 360, 382 (Iowa 2005).